Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1, 3-5, 7-10, 12-14, 16-17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires a “method of removing aromatic compounds from a lubricant, the method comprising contacting the hydrocarbon fluid…”. Applicant must define if the method is of removing compounds from a lubricant or a hydrocarbon fluid.  There is insufficient antecedent basis for the “hydrocarbon fluid” limitation in the claim.  For the purpose of this office action it is assumed the method can involve either a lubricant or a hydrocarbon fluid. 
 As this affects claim 1, it applies to all dependent claims.
The term "hyper cross-linked" in claim 30 is a relative term which renders the claim indefinite.  The term "hyper cross-linked" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7-9, 21, 25, and 28-30 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Wooton et al (WO 2008/143905 A2, this was submitted via IDS).
Regarding claims 1, 3-5, 7-9, 21, 25, and 28-30 Wooton teaches a method of using a solid medium which absorbs oil oxidation products.  See abstract.
The solid using to absorb the byproducts is a polymer which is polystyrene cross-linked with divinylbenzene.  See p 13. The shape of the polymer is: beads, sheets or other forms known in the art, see p 13 and p 6. 
The purified lubricant is then returned to use, see p 7.  The system uses a fluidized bed, see fig. 1.
The things removed are degraded phenolic antioxidants and the containments made from use of the lubricant oil. See p 8 and 9.  As such the method of preventing buildup of soot or sludge is taught. Phenolic antioxidants and contaminants from using the lubricant include polycyclic aromatic hydrocarbons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 10, 12-14, 16-17, 19, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wooton et al (WO 2008/143905 A2, this was submitted via IDS).
To see the most of what Wooton teaches please see above.  Below are the claim limitations that must be rejected under 103, with claim mapping.
Regarding claim 8, the bead size is 16 to 50 mesh, see p 6. This overlaps the claims size.  In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim
Regarding claims 14, 16-17, and 19 the polymer used to filtrate may have functional groups attached as they may be weak, strong or weak anionic or cationic, see p 13.
Regarding claim 40, as the system has both a lubricant and the set up to purify the lubricant, this configuration may be considered a “kit”.
Regarding claims 10 and 12-13 Wooton does not specifically state the specific surface area of the polymer nor the mean pore size.
As set forth in MPEP 2112, where applicant claims a composition interms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). Further, "when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985). 
The USPTO has a sound basis for believing that the products of the prior art and the instant application are the same.  The polymer used to purify the lubricant is the 3/g and a specific surface area of from 50 to 2000 m2/g.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771